Case 1:14-cv-00376-BMC Document 386 Filed 08/25/21 Page 1 of 4 PageID #: 5107




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 VLADLENA FUNK and EMANUEL                                 :
 ZELTSER,                                                  : MEMORANDUM DECISION
                                                           : AND ORDER
                                     Plaintiffs,           :
                                                           : 14-cv-376 (BMC)
                       - against -                         :
                                                           :
 BELNEFTEKHIM and BELNEFTEKHIM                             :
 USA, INC.,                                                :
                                                           :
                                     Defendants.           :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

        Like many other trial-ready cases, this one has faced substantial delays during the

COVID-19 pandemic. But while other litigants wait, the defendants in this case have passed the

time with serial filings. Before me is their latest addition to the docket. It seeks dismissal due to

lack of personal jurisdiction. The motion is denied.

        The problems begin almost immediately. Defendants fail to answer perhaps the most

fundamental question of all: what kind of motion they have filed. They label it as a “motion for

summary judgment.” Further inspection calls that label into question. Their Local Rule 56.1

statement does not cite any record evidence; instead, it draws exclusively from the Second

Amended Complaint. 1 Defendants deem the facts in the complaint to be “undisputed,” but only

“for purposes of summary judgment.” In short, they say, the Court should treat the allegations in

the operative complaint as true for purposes of this motion. That is a motion to dismiss, not a




1
 It also cites the Second Amended Joint Pretrial Order, but that document merely summarized the allegations in the
Second Amended Complaint.
Case 1:14-cv-00376-BMC Document 386 Filed 08/25/21 Page 2 of 4 PageID #: 5108




motion for summary judgment. See DiPilato v. Vill. of Holley, No. 04-cv-121E, 2004 WL

2646552, at *1 (W.D.N.Y. Nov. 18, 2004) (treating a motion as a motion to dismiss where a

Local Rule 56.1 statement “merely reiterated allegations contained in the Complaint and failed to

cite any evidence in support of defendants’ asserted facts”).

          As it happens, this is not defendants’ first motion to dismiss. Nearly four years ago,

defendants moved to dismiss the Second Amended Complaint on various grounds, including

personal jurisdiction. That motion was denied. See Funk v. Belneftekhim, No. 14-cv-0376,

2017 WL 5592676, at *8 (E.D.N.Y. Nov. 20, 2017), aff’d in part, appeal dismissed in part, 739

F. App’x 674 (2d Cir. 2018). The present motion is substantively identical. I therefore deem it

to be an untimely motion for reconsideration of the order denying the motion to dismiss. See

Fed. R. Civ. P. 60(c)(1) (motions for relief from an order must be filed “within a reasonable

time” or “no more than a year after the entry of the . . . order”); Loc. Civ. R. 6.3 (motions for

reconsideration or reargument of a court order must be filed within 14 days of the entry of the

order).

          What’s more, defendants offer no compelling reason to reconsider these issues. Nothing

has changed about the allegations in the Second Amended Complaint. Nor can defendants cite

an intervening change of law in their favor. Instead, they merely repeat old arguments and

advance new ones that they could have, but did not, make. These circumstances almost never

warrant a successive motion. Indeed, successive motions deserve special skepticism, as parties

often “present their strongest case . . . when the matter is first raised.” Dobrosmylov v. DeSales

Media Grp., Inc., No. 19-cv-5122, 2021 WL 2779303, at *5 (E.D.N.Y. July 2, 2021) (quoting

another source) (denying a successive motion for summary judgment); see also Fed. R. Civ. P.

12(g)(2), (h)(1) (limiting further motions under Rule 12). Plus, allowing parties to “examin[e] a




                                                   2
Case 1:14-cv-00376-BMC Document 386 Filed 08/25/21 Page 3 of 4 PageID #: 5109




decision and then plug[] the gaps of a lost motion with additional matters” would waste judicial

resources, undermine the finality of decisions, and spawn “duplicative rulings on previously

considered issues.” S.E.C. v. Collector’s Coffee Inc., 464 F. Supp. 3d 665, 668 (S.D.N.Y. 2020)

(quoting another source) (addressing a motion for reconsideration), objections overruled, No. 19-

cv-4355, 2020 WL 4496764 (S.D.N.Y. Aug. 4, 2020).2

         Even on the merits, defendants’ arguments are unavailing. As I noted when denying the

original motion to dismiss, New York’s long-arm statute allows for personal jurisdiction in this

case under § 302(a)(1), which reaches a non-domiciliary “who in person or through an agent . . .

transacts any business within the state.” Funk, 2017 WL 5592676, at *9 (quoting N.Y. C.P.L.R.

§ 302(a)(1)). This section requires an “articulable nexus” or “substantial relationship” between

the business transaction and the plaintiff’s claim. Al Rushaid v. Pictet & Cie, 28 N.Y.3d 316,

329, 45 N.Y.S.3d 276, 286 (2016) (quoting Licci v. Lebanese Can. Bank, SAL, 20 N.Y.3d 327,

339, 960 N.Y.S.2d 695, 702 (2012)). “[T]he inquiry . . . is relatively permissive,” as a plaintiff

need only allege “a relatedness between the transaction and the legal claim such that the latter is

not completely unmoored from the former.” Licci, 20 N.Y.3d at 339, 960 N.Y.S.2d at 702.

Here, defendants went to New York to settle a financial dispute with plaintiffs. According to

plaintiffs, however, defendants used the New York negotiations to lure plaintiffs to Europe,

where defendants could more easily abduct them, spirit them away to Belarus, and torture them.

Because defendants reached into New York for the purpose of committing torts elsewhere,

plaintiffs have adequately pleaded the nexus that § 302(a)(1) requires.




2
 Defendants also argue that the dismissal of certain claims at summary judgment was a “major legal development”
that justifies this motion. Because personal jurisdiction in this case is claim-specific, this argument is without merit.


                                                           3
Case 1:14-cv-00376-BMC Document 386 Filed 08/25/21 Page 4 of 4 PageID #: 5110




         Personal jurisdiction also comports with the Due Process Clause. Defendants’ main

argument is that their actions in New York did not cause plaintiffs’ injuries. But soon after

defendants filed the present motion, the Supreme Court expressly rejected this idea, holding that

specific jurisdiction does not “always requir[e] proof of causation – i.e., proof that the plaintiff’s

claim came about because of the defendant’s in-state conduct.” Ford Motor Co. v. Mont. Eighth

Jud. Dist. Ct., 141 S. Ct. 1017, 1026 (2021). Rather, the claim must “arise out of or relate to” the

defendant’s contacts with the forum. Id. at 1025 (quoting another source). This case satisfies

this standard for the reasons I explained when denying defendants’ original motion. See Funk,

2017 WL 5592676, at *10-11.

         Defendants’ motion [363] is denied. 3

SO ORDERED.
                                                      Digitally signed by
                                                      Brian   M. Cogan
                                                      ____________________________________
                                                                              U.S.D.J.

Dated: Brooklyn, New York
       August 25, 2021




3
  Despite defendants’ numerous filings, there is not actually a motion for me to deny. Defendants first mentioned
these personal jurisdiction arguments in a letter motion. I granted that letter motion in part and denied it in part,
stating that defendants could file the present motion. But defendants did not actually file a motion; instead, they
filed a Local Rule 56.1 statement, a motion for leave to file a document ex parte, and two separate memoranda. I
will therefore deem defendants’ original letter motion [363] to be the present motion.


                                                           4
